DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s remarks filed 8/31/21 are persuasive and accordingly the restriction requirement is withdrawn. All pending claims are examined and addressed herein. 

 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examiner notes: currently, NO limitation invokes interpretation under § 112(f).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-10, and 15-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gleich (US 20200359898 A1).

For claims 1, 15, and 17, Gleich teaches  An apparatus [Fig. 1] comprising:
for claims 15 and 17); [¶¶41-52]
and at least one memory including computer program code, the at least one memory and the computer program code configured, with the at least one processor, [¶¶41-52], to cause the apparatus to perform,
varying a magnetic field strength of a magnetic field applied to a subject; [variable field strength application detailed as a central operating principle throughout entire disclosure – see at least abstract, ¶¶5-9]; 
determining a rate of power loss of the magnetic field, wherein the rate of power loss is a function of the varying magnetic field strength; [magnet power supply adjustment throughout entire disclosure — most directly, see control of power supply to alter field strength per ¶65 and ¶70 and thereby determining a rate of power loss based on field strength setting; more generally magnetic field strength is varied by lessening and then partly increasing the field strength as per ¶5 and ¶70 where per ¶12 the current source of the magnetic field can be used to change the strength — and thereby when the strength is decreased per ¶5 and ¶70, the current supplying the magnet as in ¶12 and ¶65 is changed as well, including at least some form of lower current and thereby programmed power loss rate (i.e., ‘determined’ rate of power loss) per end of ¶65; see also ¶¶78-89]; 
and providing an output signal based on the determined rate of power loss, wherein the output signal comprises information relating to a conductivity distribution of the subject. [calculation of resistive model of subject based on change in field via change in power detailed throughout disclosure – see most succinctly beginning of ¶5, throughout ¶10, end of ¶39, ¶90]. 

For claims 2 and 16, Gleich teaches the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to perform determining a body composition of the subject based on at least the conductivity distribution of the subject. [EIT (impedance tomography) determination (determination of a impedance-based body composition) incorporated into subsequent resistive model per ¶¶21-23]. 

For claim 3, Gleich teaches The apparatus as claimed in claim 2, wherein the body composition of the subject comprises information regarding distribution of body tissue. [see beginning of ¶5, where resistive model is spatially dependent mapping of resistance within subject (i.e., distribution of resistance across different body tissues and regions)]. 

For claim 5, Gleich teaches The apparatus as claimed in claim 1, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to perform producing the magnetic field. [¶¶41-52]. 

For claim 6, Gleich teaches The apparatus as claimed in claim 5, further comprising a tuned or tuneable radio frequency coil configured to produce the magnetic field. [coil per ¶7, ¶65, ¶84]

For claim 7, Gleich teaches The apparatus as claimed in claim 6, wherein the rate of power loss is determined based on a change in the voltage across the radio frequency coil or change in the current flowing in coil windings of the radio frequency coil. [see end of ¶65; see also ¶70]. 

For claim 8, Gleich teaches The apparatus as claimed in claim 6, wherein the radio frequency coil is configured to surround the subject at an abdominal level of the subject. [Fig. 1]. 

For claim 9, Gleich teaches The apparatus as claimed in claim 1, wherein the rate of power loss of the magnetic field is calculated using at least one parameter selected from: conductivity of a radio frequency coil, angular frequency of the magnetic field, magnetic field strength of the magnetic field, [selected / programmed field strength variation level determines power supply per ¶7, ¶9, ¶12, ¶39, second half of ¶65], radius of the subject, height of the subject, perimeter dimensions of the subject, or dimensions of the radio frequency coil.

For claim 10, Gleich teaches The apparatus as claimed in claim 1, wherein the at least one memory and the computer program code, are configured, with the at least one processor, to cause the apparatus to perform varying angular frequency of the magnetic field, wherein the rate of power loss is also a function of the varying angular frequency. [change of field frequency to achieve different Larmor frequencies of different constituents and resistance distribution elements detailed as a central principle throughout entire disclosure – see at esp. end of ¶5, throughout ¶27, throughout ¶27, and ¶88 which are direct results of changing field strength (as a result of current drawn and power supply) see also claim 10]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gleich in view of Karo (US 20130190588 A1). 

Gliech fails to teach determining a body composition indicating an amount of visceral fat in a subject.  
Karo teaches a system and method for determining the body composition of a subject from impedance measurements [abstract] including determining an amount of visceral fat in the subject [throughout entire disclosure – see most succinctly end of ¶2, all of ¶23]. 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the composition determination of Gliech to incorporate the visceral fat determination of Karo in order to accurately and easily determine whether the subject is predisposed to or already suffering from obesity (and consequently at risk for cardiovascular disease).  As motivated by Karo ¶2-4, ¶23. 

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gleich in view of Shizgal (US 4911175 A). 

For claims 11-13, Gleich fails to teach the computer (processor, memory, code) configured to determine a water distribution of the subject and a consequent potassium distribution of the subject as well as an intra- and extra-cellular fluid distribution of the subject.  	
Shizgal teaches a system and method for determining the body composition of a subject from impedance measurements [abstract] including determining a water distribution of the subject and then the consequent potassium distribution of the subject as well as a determination of distribution of intracellular and extracellular fluid [cols. 4-6 where parameters determining water distribution (resistance per col. 4 ll. 1-30) then are factored into determination of potassium per col. 6 ll. 10-25 as well as body cell mass (intracellular fluid) and extracellular mass (extracellular fluid) per col. 3 ll. 30-55].  
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the computer of Gleich (processor, memory, code) to determine water distribution and (consequently) potassium distribution as well as intra- and extra-cellular fluid distribution based on resistivity and reactance measurements as taught by Shizgal (i.e., to modify/add to the calculation of the resistivity model of the subject’s body determined by Gleich as summarized in Gleich ¶5) in order to provide a simple, quick, non-invasive, inexpensive, repeatable, and non-toxic means of assessing the general health and nutritional status (including sensitive measures of potential malnutrition) of 

In consideration of Examiner’s interpretation of ‘determining a rate of power loss of the magnetic field’, and in earnest and good faith advancement of prosecution, Claim(s) 1, 15, and 17 is/are alternately rejected under 35 U.S.C. 103 as being unpatentable over Gleich in view of Perkhun (US 20060142658 A1). 

If (arguendo) Gleich fails to teach determining a rate of power loss of the magnetic field, wherein the rate of power loss is a function of the varying magnetic field strength; and where the provided output signal is based on the determined rate of power loss (i.e., where the provided conductivity distribution is based on the determined rate of power loss), then: 
Perkhun teaches a system for determining a conductivity distribution of a subject [abstract] wherein a sensing apparatus [Figs. 1-3] applies a magnetic field to a subject [per beginning of ¶20] and then determines a rate of power loss of the magnetic field [explicit power loss determination is a central principle of operation throughout entire disclosure – see at least ¶10, ¶20, claim 1] where a conductivity distribution of the subject is determined based on the rate of power loss [conductive characteristics of volume determined from power loss signal per ¶20]. 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the conductivity distribution determination of Gleich (i.e., of the computer and associated method) to incorporate a rate of power loss determination as taught by 

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342.  The examiner can normally be reached on Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/BENJAMIN S MELHUS/           Examiner, Art Unit 3791